Fourth Court of Appeals
                                      San Antonio, Texas
                                            February 15, 2022

                                          No. 04-22-00014-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:        Rebeca C. Martinez, Chief Justice
                Irene Rios, Justice
                Liza A. Rodriguez, Justice

        On December 22, 2021, the trial court signed an order entitled “Interim Order for
Deposit.” On December 23, 2021, the trial court signed an order entitled “Order on Motion to
Enforce” (collectively, “the sanctions orders”). The sanctions orders required the relator to pay
more than $653,000.00 in sanctions for its failure to find a foster home placement for the child,
N.P., who is the subject of the underlying proceedings. The sanctions orders also stated
sanctions in the amount of $1,000.00 per day would continue to accrue until the child was
placed.

       On December 23, 2021, relator filed a “Motion for Reconsideration/Rehearing and
Motion for Stay,” requesting the trial court either reconsider or stay its “Interim Order for
Deposit” and “Order on Motion to Enforce.”

        On January 7, 2022, the relator filed a petition for writ of mandamus challenging the trial
court’s sanction orders. On January 11, 2022, the real party filed a response to the petition. On
January 13, 2022, relator filed an amended petition for a writ of mandamus.

        On January 19, 2022, we granted the relator’s second amended motion for temporary
emergency relief and stayed the sanctions orders challenged in the relator’s amended mandamus
petition.      On January 20, 2022, the trial court heard relator’s “Motion for
Reconsideration/Rehearing and Motion for Stay,” filed on December 23, 2021. On February 4,
2022, the trial court signed an order entitled “Order on Department’s Motion to
Reconsider/Stay.” This order more than doubled the sanctions imposed by the previous
sanctions orders and stated sanctions in the amount of $2,500.00 per day would continue to
accrue until the child was placed.

1
  This proceeding arises out of Cause No. 2017-PA-01702, styled In the Interest of N.P., pending in the 288th
Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.
        On February 9, 2022, the relator filed an “Amended Motion for Review of Further
Orders” requesting we review the trial court’s “Order on Department’s Motion to
Reconsider/Stay” in this original proceeding. The relator’s amended motion for review of
further orders is GRANTED. See TEX. R. APP. P. 29.6.

        On February 2, 2022, the relator filed a “Second Motion for Temporary Emergency
Relief” seeking a stay of the trial court’s “Order on Department’s Motion to Reconsider/Stay,” a
“stay of further sanction orders regarding the child’s placement and services,” and a “stay of any
contempt proceedings, sanctions, or incarceration of Department representatives” until we
address the underlying issues in the relator’s amended petition for mandamus. On February 7,
2022, the real party filed a response to the second motion for temporary emergency relief.

      The relator’s second motion for temporary emergency relief is GRANTED. See TEX. R.
APP. P. 52.10(b). The trial court’s order entitled “Order on Department’s Motion to
Reconsider/Stay,” signed on February 4, 2022, is STAYED pending further order of the court.
Any further sanctions or contempt proceedings regarding the child’s placement and services are
STAYED pending further order of the court.

       The relator’s amended mandamus petition remains pending before the court.

       It is so ORDERED on February 15, 2022.



                                                                        PER CURIAM




       ATTESTED TO: _____________________________
                    MICHAEL A. CRUZ, Clerk of Court